NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 21 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-30203

                Plaintiff-Appellee,             D.C. No. 3:18-cr-00145-RRB-1

 v.

ISAIAH TERMAINE BELCHER,                        MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Alaska
                   Ralph R. Beistline, District Judge, Presiding

                             Submitted July 12, 2022**

Before:      SCHROEDER, R. NELSON, and VANDYKE, Circuit Judges.

      Isaiah Termaine Belcher appeals pro se from the district court’s orders

denying his motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i)

and motion for reconsideration. We have jurisdiction under 28 U.S.C. § 1291. We

review the denial of a motion for compassionate release and the denial of a motion



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for reconsideration for abuse of discretion. See United States v. Keller, 2 F.4th

1278, 1281 (9th Cir. 2021); Sch. Dist. No. 1J, Multnomah Cnty, Or. v. ACandS,

Inc., 5 F.3d 1255, 1262 (9th Cir. 1993). We affirm.

       Belcher contends that the district court did not appreciate its discretion to

consider extraordinary and compelling reasons beyond the criteria provided by

U.S.S.G. § 1B1.13. The record does not support Belcher’s claim. The district

court considered Belcher’s medical conditions without reference to § 1B1.13 and,

given the medical records documenting his assessments and treatment, did not

abuse its discretion in concluding that his health issues were being adequately

addressed. See United States v. Robertson, 895 F.3d 1206, 1213 (9th Cir. 2018)

(district court abuses its discretion only if its decision is illogical, implausible, or

without support in the record).

       Belcher also contends that the district court did not properly weigh the 18

U.S.C. § 3553(a) factors. The court acted within its broad discretion, however, in

concluding that Belcher’s rehabilitative efforts, though commendable, did not

warrant compassionate release in light of the nature of his offense and Belcher’s

significant criminal history. See Keller, 2 F.4th 1284.

       AFFIRMED.




                                            2                                      21-30203